Exhibit 10.1
 
EXECUTION COPY
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
this 14th day of November, 2014, by and between Intersections Inc., a Delaware
corporation, with offices at 3901 Stonecroft Boulevard, Chantilly, Virginia
20151 (the “Corporation”) and Michael R. Stanfield, an individual, residing at
3186 Burrland Lane, The Plains, VA  20198 (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive has been employed pursuant to an Amended and Restated
Employment Agreement dated as of December 23, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Predecessor Agreement”);
 
WHEREAS, the Corporation and the Executive desire to amend and restate the
Predecessor Agreement;
 
WHEREAS, the Corporation desires to continue to employ the Executive and the
Executive desires to accept such continued employment upon the terms and
conditions contained in this Agreement; and
 
WHEREAS, the Corporation and the Executive desire that, upon this Agreement
becoming effective, it shall replace and supercede the Predecessor Agreement and
that the Predecessor Agreement shall be of no force and effect;
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.           Term.  Subject to the terms and conditions of this Agreement, this
Agreement and the Executive’s employment are for the period beginning on the
date hereof (the “Commencement Date”) and ending on December 31, 2017 (the
“Term”), unless earlier terminated pursuant to an event described in paragraph 6
hereof.
 
2.           Employment.  During the Term, the Executive shall serve as Chairman
of the Board of Directors (the “Board of Directors”) and the Chief Executive
Officer of the Corporation, under the terms and conditions set forth herein.
 
3.           Duties.
 
a.           While the Executive is employed pursuant to this Agreement, he
shall perform such duties and discharge such responsibilities as the Board of
Directors shall from time to time direct, which duties and responsibilities
shall be commensurate with the Executive’s position.  The Executive shall comply
fully with all applicable laws, rules and regulations as well as with the
Corporation’s policies and procedures. The Executive shall devote his entire
working time to the business of the Corporation and shall use his best efforts,
skills and abilities in his diligent and faithful performance of his duties and
responsibilities hereunder. While the Executive is employed pursuant to this
Agreement, he shall not engage in any other business activities or hold any
office or position, regardless of whether any such activity, office or position
is pursued for profit or other pecuniary advantage, without the prior written
consent of the Corporation; provided, however, the Executive may engage in
(i) personal investment activities for himself and his family and (ii)
charitable and civic activities, so long as such outside interests set forth in
subsections (i) and (ii) hereof do not interfere with the performance of his
duties and responsibilities hereunder.
 
b.           The Board of Directors reserves the right from time to time to
assign to the Executive additional duties and responsibilities and to delegate
to other employees of the Corporation duties and responsibilities normally
discharged by the Executive. All such assignments and delegations of duties and
responsibilities shall be made in good faith and shall not materially affect the
general character of the work to be performed by the Executive. The Executive
shall hold such other officerships and directorships in the Corporation and any
subsidiary to which, from time to time, the Executive may be appointed or
elected.
 
4.           Compensation and Related Matters.  As full compensation for the
Executive’s performance of his duties and responsibilities for the Executive’s
employment during the Term pursuant to this Agreement, the Corporation shall pay
the Executive the compensation and provide the benefits set forth below:
 
a.           Base Salary.  The Corporation shall pay the Executive an annual
salary (the “Base Salary”) equal to his base salary and supplemental cash
payments on the date hereof ($845,000), less applicable withholding and other
deductions, payable in accordance with the Corporation’s then current payroll
practices.  Effective January 1, 2015, the Executive’s Base Salary shall be
decreased to $800,000.  The Base Salary may be increased, but not decreased
(except for the decrease effective January 1, 2015 provided for above), in the
sole discretion of the Board of Directors and/or the Compensation Committee
thereof, in which event any increased Base Salary shall be deemed the Base
Salary under this Agreement.
 
b.           Bonus.  The Corporation shall not be required to provide the
Executive with any cash bonus or cash bonus opportunities, provided that the
Executive may be offered the opportunity to participate, in the sole discretion
of the Board of Directors and/or the Compensation Committee thereof, in any
bonus plan established with respect to the performance of the Corporation’s
VoyceTM business.
 
c.           Benefits.  The Executive shall be entitled to participate in, and
receive benefits from, any health, welfare and retirement plans and programs
(including, but not limited to, medical, dental, life insurance, disability and
401(k)), if any are adopted, of the Corporation and/or any employing subsidiary
which may be in effect from time to time during the Executive’s employment by
the Corporation and/or employing subsidiary, on the same basis as those benefits
are generally made available to other senior executives of the Corporation
and/or employing subsidiary, subject to the terms and conditions of such plans
as may be in effect from time to time.
 
d.           Equity Awards.
 
(i)           On the Commencement Date, the Executive shall receive an award
(the “2014 Restricted Stock Award”) of 400,000 shares of restricted stock of the
Corporation (“Restricted Stock”) pursuant to the Corporation’s equity incentive
plan(s) (each, a “Plan”), subject to the terms, conditions and restrictions set
forth in the Plans and applicable Award Agreement.  Except as otherwise provided
pursuant to the acceleration and forfeiture provisions of the applicable Plan
and Award Agreement, the shares of Restricted Stock granted pursuant to the 2014
Restricted Stock Award shall vest in 12 equal installments on the last day of
each calendar quarter starting on December 31, 2014; provided the Executive
remains in active employment with the Corporation or a subsidiary from the date
of grant through and including each such respective vesting
date.  Notwithstanding the foregoing, the Award Agreement shall provide that in
the event of the Executive’s death, disability, termination of employment by the
Corporation without cause or the Executive’s termination of employment on
account of resignation for good reason (all as defined in the Award Agreement),
any unvested portion of the 2014 Restricted Stock Award shall fully vest as of
the date of the Executive’s termination of employment.
 
(ii)           In January 2015, provided the Executive is employed on the date
of grant, the Executive shall be granted an award (the “2015 Equity Award”) on
400,000 shares of the Corporation pursuant to the Corporation’s Plans in either
the form of Restricted Stock or restricted stock units, subject to the terms,
conditions and restrictions set forth in the Plans and approved by the
Compensation Committee and subject to the Executive entering into an Award
Agreement approved by the Compensation Committee.  Except as otherwise provided
pursuant to the acceleration and forfeiture provisions of the applicable Plan
and Award Agreement, the Award Agreement shall provide that the shares of
Restricted Stock or restricted stock units, as applicable, granted pursuant to
the 2015 Equity Award shall vest in 12 equal installments on the last day of
each calendar quarter starting on March 31, 2015 (and if the 2015 Equity Award
takes the form of restricted stock units, be deliverable on the applicable
vesting date); provided the Executive remains in active employment with the
Corporation or a subsidiary from the date of grant through and including each
such respective vesting date.
 
e.           Leave.  The Executive shall be eligible to receive and take paid
leave that the Corporation generally makes available to its senior officers in
accordance with the Corporation’s leave policies (as may be revised from time to
time).
 
f.           Car Allowance.  The Corporation shall provide the Executive with an
annual car allowance (the “Car Allowance”), which shall be applied to the
purchase or lease of a vehicle. The Car Allowance shall equal 4% of the
Executive’s Base Salary, less applicable withholding and other deductions, and
shall be divided into equal payments and paid on the same basis as the
Corporation’s payroll. The Executive shall be responsible for the maintenance
and operation of the vehicle and the costs associated with the same, including,
without limitation, insurance.
 
g.           Insurance, Indemnification and Related Matters.  While the
Executive is employed by the Corporation and for so long as there exists
potential for liability thereafter with regard to the Executive’s activities
during his employment on behalf of the Corporation or any of its subsidiaries or
affiliates (regardless of whether as an employee, officer, or member of the
Board of Directors or in any other capacity on behalf of the Corporation or any
of its subsidiaries or affiliates), the Corporation shall indemnify, defend and
hold harmless the Executive on terms and conditions no less favorable than the
Corporation provides at any time during the Executive’s employment or afterwards
to its other executive officers and members of the Board of Directors. During
the Executive’s employment and for 6 years thereafter, the Executive shall be
entitled, at the Corporation’s expense, to the same directors’ and officers’
liability insurance coverage that the Corporation provides generally to its
other executive officers and members of the Board of Directors, as may be
amended from time to time, provided that such insurance coverage following the
Executive’s employment shall be on terms and conditions no less favorable to the
Executive than those in effect at the expiration or termination of his
employment. The rights provided by this paragraph 4.g. shall be in addition to
any other rights to which the Executive may be entitled under any of the
organizational documents of the Corporation or any of its subsidiaries or
affiliates, any agreement, pursuant to any vote of the holders of equity
interests or securities of the Corporation or any of its subsidiaries or
affiliates, as a matter of law or otherwise.
 
5.           Expenses.  The Corporation or its subsidiaries shall reimburse the
Executive for expenses which the Executive may from time to time reasonably
incur on behalf of and at the request of the Corporation in the performance of
his responsibilities and duties under this Agreement, provided that the
Executive shall be required to account to the Corporation for such expenses in
the manner prescribed by the Corporation.
 
6.           Termination.  This Agreement and the Executive’s employment shall
terminate at any time in accordance with, and subject to, the terms and
conditions set forth below:
 
a.           immediately upon the Executive’s death; or
 
b.           upon the Executive being unable to perform his duties and
responsibilities hereunder due to his disability (as defined below). For
purposes of this Agreement, the term “disability” shall mean that the Executive
has been unable to perform the duties and responsibilities required of him
hereunder due to a physical and/or mental condition for a period of 90
consecutive days or 180 non-consecutive days during any 12-month period. During
such period of disability, the Executive shall continue to receive the Base
Salary (less any Corporation-paid benefits that he receives, such as short term
disability or workers compensation, during such period); or
 
c.           upon the existence of “cause.” For purposes of this Agreement,
“cause” shall mean that the Executive: (i) has been convicted of, or entered a
plea of nolo contendre to, a misdemeanor involving moral turpitude or any felony
under the laws of the United States or any state or political subdivision
thereof; (ii) has committed an act constituting a breach of fiduciary duty,
fraud, gross negligence or willful misconduct; (iii) has engaged in conduct that
violated the Corporation’s then existing internal policies or procedures and
which is materially detrimental to the business, reputation, character or
standing of the Corporation or any of its subsidiaries; or (iv) after written
notice to the Executive and a reasonable opportunity of at least 30 days to
cure, the Executive shall continue (x) to be in material breach of the terms of
this Agreement; (y) to fail or refuse to attend to the material duties and
responsibilities reasonably assigned to him by the Board of Directors consistent
with his authority, position and responsibilities on the date hereof; or (z) to
be absent excessively for reasons unrelated to disability;
 
d.           upon the existence of “good reason.”  For purposes of this
Agreement, the following shall constitute “good reason”:  the existence of one
or more of the following events has occurred without the written consent of the
Executive: (i) a reduction in the Executive’s Base Salary and/or in the
aggregate non-cash benefits provided for hereunder, and/or, following a “change
in control” as defined in paragraph 6.g. hereof, a material decrease in the
opportunity for cash compensation in excess of the Executive’s Base Salary; (ii)
a material diminution in the Executive’s authority, duties, position or
responsibilities; (iii) the relocation of the Executive’s office to a location
outside of a 30-mile radius from the Corporation’s present Chantilly, Virginia
location; (iv) a material breach by the Corporation of the terms of this
Agreement; or (v) the failure by the Corporation to obtain an agreement from any
successor to the Corporation to assure that such successor guarantees the
Corporation’s performance of this Agreement or assumes and undertakes to perform
the Corporation’s obligations hereunder; provided, however, that none of the
events described herein will constitute good reason unless the Executive has
first provided written notice to the Corporation of the occurrence of the
applicable event(s) within 90 days of the initial existence of such event and
the Corporation fails to cure such event within 30 days after its receipt of
such written notice and, if uncured, the termination is effective as of the end
of such cure period; or
 
e.           by the Corporation at any time without “cause” effective 30 days
after delivery of written notice to the Executive; provided, however, the
Corporation may, at its option, provide a cash payment up to 30 days’ Base
Salary in lieu of such 30 days’ notice or any portion thereof; or
 
f.           by the Executive without “good reason,” effective 30 days after
delivery of written notice to the Corporation; provided, however, the
Corporation may, at its option, provide a cash payment up to 30 days’ Base
Salary in lieu of such 30 days’ notice or any portion thereof;
 
g.           for the purposes of this Agreement, the term “change in control”
shall mean that:
 
(i)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Corporation, any existing director or officer of the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
Common Stock of the Corporation; or
 
(ii)           the stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or
 
(iii)           the stockholders of the Corporation approve an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets.
 
h.           If the Executive’s employment is terminated during the Term by: (a)
the Corporation pursuant to paragraph 6.c., or (b) the Executive pursuant to
paragraph 6.f., then, in full satisfaction of the Corporation’s obligations
under this Agreement, the Executive shall be entitled to receive (i) the Base
Salary provided for herein up to and including the effective date of
termination, prorated on a daily basis; and (ii) medical benefit continuation at
the Executive’s and/or his dependents’ expense as provided by law.
 
i.           If the Executive’s employment is terminated during the Term by: (a)
the Corporation pursuant to paragraph 6.a., b. or e. or (b) the Executive
pursuant to paragraph 6.d., then, in full satisfaction of the Corporation’s
obligations under this Agreement, the Executive, his beneficiaries or estate, as
appropriate, shall be entitled to receive: (i) the Base Salary provided for
herein up to and including the effective date of termination, prorated on a
daily basis; (ii) any bonus which would otherwise be payable to the Executive
with respect to the year prior to the year of termination, to the extent such
bonus is scheduled to be paid in the year of termination and has not previously
been paid, which shall be due and payable in the year of termination and at the
same time as such bonuses for such year are paid to active employees (but no
later than March 15th of the year of termination); (iii) severance in an amount
equal 2 times the Executive’s Base Salary (3.5 times the Executive’s Base Salary
if the Executive’s employment is terminated upon, or within 12 months following,
a change in control), in either case in exchange for a general release in form
and content satisfactory to the Corporation (the “Release”), to be paid in one
payment on the 60th day following the date of such termination, provided that
the Release must have become effective before the 60th day following such
termination; and (iv) medical benefit continuation at the Executive’s and/or his
dependents’ expense as provided by law; provided, however, as additional
consideration for the Release, to the extent the Executive and/or his covered
dependents elect medical continuation coverage, the Corporation will pay (or
reimburse) the cost of medical benefit continuation (on the same basis and at
the same cost as such benefits are currently provided to senior executives of
the Corporation) for the Executive and any covered dependents for up to 18
months (and if the Executive’s employment is terminated upon, or within 12
months following, a change in control, additional cash payments equal to the
cost of such medical benefit continuation for 12 months following the expiration
of such 18 month period payable monthly); and provided, further, that if the
Corporation determines in good faith that its payment of such cost will result
in the imposition of excise taxes or penalties on the Corporation and/or the
insurance carrier with respect to such medical benefits, then the Corporation
shall not pay (or reimburse) such cost and the Corporation shall provide an
economically equivalent benefit or payment, to the extent that such benefit or
payment is consistent with applicable law and will not result in the imposition
of such excise taxes or penalties.
 
j.           If, at the end of the Term, the Executive separates from service
and the Corporation fails to continue the Executive as Chairman of the Board of
Directors on terms mutually agreeable to the Executive and the Corporation, the
Executive will be treated as having a termination by the Corporation other than
for cause during the Term, and be entitled to the payments and benefits as
provided for in, and in accordance with, paragraph 6.i. above.
 
7.           Confidential and Proprietary Information; Work Product; Warranty;
Non-Competition; Non-Solicitation; Non-Disparagement, Etc.
 
a.           Confidentiality.  The Executive acknowledges and agrees that there
are certain trade secrets and confidential and proprietary information
(collectively, “Confidential Information”) which have been developed by the
Corporation and which are used by the Corporation in its business. Confidential
Information shall include, without limitation: (i) customer lists and supplier
lists; (ii) the details of the Corporation’s relationships with its customers,
including, without limitation, the financial relationship with a customer,
knowledge of the internal “politics”/workings of a customer organization, a
customer’s technical needs and job specifications, knowledge of a customer’s
strategic plans and the identities of contact persons within a customer’s
organization; (iii) the Corporation’s marketing and development plans, business
plans; and (iv) other information proprietary to the Corporation’s business. The
Executive shall not, at any time during or after his employment hereunder, use
or disclose such Confidential Information, except to authorized representatives
of the Corporation or the customer or as required in the performance of his
duties and responsibilities hereunder. The Executive shall return all customer
and/or Corporation property, such as computers, software and cell phones, and
documents (and any copies including, without limitation, in machine or
human-readable form), to the Corporation when his employment terminates. The
Executive shall not be required to keep confidential any information which (x)
is or becomes publicly available through no fault of the Executive or (y) is
already in his possession (unless obtained from the Corporation or one of its
customers).  Further, the Executive shall be free to use and employ his general
skills, know-how and expertise, and to use, disclose and employ any generalized
ideas, concepts, know-how, methods, techniques or skills, including, without
limitation, those gained or learned during the course of the performance of his
duties and responsibilities hereunder, so long as he applies such information
without disclosure or use of any Confidential Information.
 
b.           Work Product.  The Executive agrees that all copyrights, patents,
trade secrets or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by him during his employment by the Corporation and for a period of 6
months thereafter, that (i) relate, whether directly or indirectly, to the
Corporation’s actual or anticipated business, research or development or (ii)
are suggested by or as a result of any work performed by the Executive on the
Corporation’s behalf, shall, to the extent possible, be considered works made
for hire within the meaning of the Copyright Act (17 U.S.C. Section 101 et seq.)
(the “Work Product”). All Work Product shall be and remain the property of the
Corporation. To the extent that any such Work Product may not, under applicable
law, be considered works made for hire, the Executive hereby grants, transfers,
assigns, conveys and relinquishes, and agrees to grant, transfer, assign, convey
and relinquish from time to time, on an exclusive basis, all of his right, title
and interest in and to the Work Product to the Corporation in perpetuity or for
the longest period otherwise permitted by law. Consistent with his recognition
of the Corporation’s absolute ownership of all Work Product, the Executive
agrees that he shall (i) not use any Work Product for the benefit of any party
other than the Corporation and (ii) perform such acts and execute such documents
and instruments as the Corporation may now or hereafter deem reasonably
necessary or desirable to evidence the transfer of absolute ownership of all
Work Product to the Corporation; provided, however, if following 10 days’
written notice from the Corporation, the Executive refuses, or is unable, due to
disability, incapacity, or death, to execute such documents relating to the Work
Product, he hereby appoints any of the Corporation’s officers as his
attorney-in-fact to execute such documents on his behalf. This agency is coupled
with an interest and is irrevocable without the Corporation’s prior written
consent.
 
c.           Warranty.  The Executive represents and warrants to the Corporation
that (i) there are no claims that would adversely affect his ability to assign
all right, title and interest in and to the Work Product to the Corporation;
(ii) the Work Product does not violate any patent, copyright or other
proprietary right of any third party; (iii) the Executive has the legal right to
grant the Corporation the assignment of his interest in the Work Product as set
forth in this Agreement; and (iv) he has not brought and will not bring to his
employment hereunder, or use in connection with such employment, any trade
secret, confidential or proprietary information, or computer software, except
for software that he has a right to use for the purpose for which it shall be
used, in his employment hereunder.
 
d.           Non-Competition; Non Solicitation.  The Executive agrees that
during his employment by the Corporation and for 18 months thereafter,
regardless of the circumstances which result in his termination, he shall not
within the continental United States or Canada (i) engage or attempt to engage,
directly or indirectly, whether as an employee, officer, director, consultant or
otherwise, in any business activity which is the same as, substantially similar
to or directly competitive with the Corporation; (ii) solicit or attempt to
solicit, directly or indirectly, whether as an employee, officer, director,
consultant or otherwise, any person or entity which is then a customer of the
Corporation or has been a customer or solicited by the Corporation in the
preceding 18-month period, to purchase products or services directly competitive
with those sold or provided by the Corporation from any entity other than the
Corporation; (iii) solicit for employment, engage and/or hire, whether directly
or indirectly, any individual who is then employed by the Corporation or engaged
by the Corporation as an independent subcontractor or consultant; and/or (iv)
encourage or induce, whether directly or indirectly, any individual who is then
employed by the Corporation or engaged by the Corporation as an independent
contractor or consultant to end his/her business relationship with the
Corporation; provided, however, nothing in this paragraph 7.d. shall prevent the
Executive from owning, solely as an investment, up to 5% of the securities of
any publicly-traded company.
 
e.           Non-Disparagement.  During the Executive’s employment and at any
time thereafter, the Executive agrees not to disparage, either orally or in
writing, in any material respect the Corporation or any of its current or former
employees, officers or directors, and will not authorize others to do so on
Executive’s behalf. Notwithstanding the foregoing, nothing in this paragraph
7.e. shall preclude the Executive from (i) enforcing his rights under this
Agreement or responding truthfully to legal process or governmental inquiry,
(ii) in the course of and consistent with his duties for the Corporation,
evaluating or discussing the performance or conduct of other officers and/or
employees, including in connection with performance evaluations or (iii) from
providing truthful testimony or information in any proceeding or in response to
any request from any governmental agency or any judicial, arbitral or
self-regulatory forum or as otherwise required by law, subject to the Executive
providing the Corporation with as much prior written notice as is practicable
under the circumstances.
 
f.           Cooperation.  The Executive agrees, without receiving additional
compensation and upon reasonable notice, to cooperate fully with the Corporation
and its legal counsel on any matters relating to the Executive’s employment with
the Corporation in which the Corporation reasonably determines that the
Executive’s cooperation is necessary or appropriate.  The Corporation shall
reimburse Executive for reasonable and pre-approved travel and other similar
out-of-pocket expenses incurred as a result of any such cooperation.
 
g.           Injunctive Relief; Remedy.  The Executive acknowledges that a
breach or threatened breach of any of the terms set forth in this paragraph 7
shall result in an irreparable and continuing harm to the Corporation for which
there shall be no adequate remedy at law. The Corporation shall, without posting
a bond, be entitled to seek injunctive and other equitable relief, in addition
to any other remedies available to the Corporation. All expenses, including,
without limitation, attorney’s fees and expenses incurred in connection with any
legal proceeding arising as a result of a breach or threatened breach of
paragraph 7 of this Agreement shall be borne by the losing party to the fullest
extent permitted by law and the losing party hereby agrees to indemnify and hold
the other party harmless from and against all such expenses.
 
h.           Essential and Independent Agreements.  It is understood by the
parties hereto that the Executive’s obligations and the restrictions and
remedies set forth in this paragraph 7 are essential elements of this Agreement
and that but for his agreement to comply with and/or agree to such obligations,
restrictions and remedies, the Corporation would not have entered into this
Agreement or employed (or continued to employ) him. The Executive’s obligations
and the restrictions and remedies set forth in this paragraph 7 are independent
agreements and the existence of any claim or claims by him against the
Corporation under this Agreement or otherwise will not excuse his breach of any
of his obligations or affect the restrictions and remedies set forth under this
paragraph 7.
 
i.           Survival of Terms; Representations.  The Executive’s obligations
under this paragraph 7 hereof shall remain in full force and effect
notwithstanding the termination of his employment. The Executive acknowledges
that he is sophisticated in business, and that the restrictions and remedies set
forth in this paragraph 7 do not create an undue hardship on him and will not
prevent him from earning a livelihood. The Executive further acknowledges that
he has had a sufficient period of time within which to review this Agreement,
including, without limitation, this paragraph 7, with an attorney of his choice
and he has done so to the extent he desired. The Executive and the Corporation
agree that the restrictions and remedies contained in this paragraph 7 are
reasonable and necessary to protect the Corporation’s legitimate business
interests regardless of the reason for or circumstances giving rise to such
termination and that he and the Corporation intend that such restrictions and
remedies shall be enforceable to the fullest extent permissible by law. The
Executive agrees that given the scope of the Corporation’s business and the
sophistication of the information highway, any further geographic limitation on
such remedies and restrictions would deny the Corporation the protection to
which it is entitled hereunder. If it shall be found by a court of competent
jurisdiction that any such restriction or remedy is unenforceable but would be
enforceable if some part thereof were deleted or modified, then such restriction
or remedy shall apply with such modification as shall be necessary to make it
enforceable to the fullest extent permissible under law.
 
j.           “Corporation”.  For purposes of the provisions of this paragraph 7,
the term “Corporation” shall be deemed to include the Corporation and any of its
subsidiaries and/or controlled affiliates, as well as any successor to all or
any material portion of the business and/or assets of the Corporation or any of
its subsidiaries.
 
8.           Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties, their legal representatives and successors and
assigns. However, the Executive’s performance hereunder is personal to the
Executive and shall not be assignable by the Executive. The Corporation may
assign this Agreement to any affiliate or to any successor to all or
substantially all of the business and/or assets of the Corporation, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise.
 
9.           Miscellaneous.
 
a.           Compliance with Section 409A.
 
(i)           It is the intention of the parties that all payments and benefits
under this Agreement (and any amendment hereto) shall be made and provided in a
manner that is either exempt from or intended to avoid taxation under Section
409A of the Internal Revenue Code and the rules, regulations and notices
thereunder (“Code Section 409A”), to the extent applicable.  Any ambiguity in
this Agreement (or any amendment hereto) shall be interpreted to comply with the
above.  The Executive acknowledges that the Corporation has made no
representations as to the treatment of the compensation and benefits provided
hereunder and the Executive has been advised to obtain his own tax advice.  Each
amount or benefit payable pursuant to this Agreement (and any amendment hereto)
shall be deemed a separate payment for purposes of Code Section 409A.  For all
purposes under this Agreement, any iteration of the word “termination” (e.g.,
“terminated”) with respect to the Executive’s employment, shall mean a
separation from service within the meaning of Code Section 409A. Without
limiting the generality of the foregoing, for purposes of this Agreement
(including paragraph 6 hereof), the Executive shall be considered to have a
termination of employment only if such termination is a “separation from
service” within the meaning of Code Section 409A.
 
(ii)           To the extent that the reimbursement of any expenses or the
provision of any in-kind benefits pursuant to this Agreement is subject to Code
Section 409A, (A) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided hereunder during any one calendar year shall not
affect the amount of such expenses eligible for reimbursement or in-kind
benefits to be provided hereunder in any other calendar year; provided, however,
that the foregoing shall not apply to any limit on the amount of any expenses
incurred by the Executive that may be reimbursed or paid under the terms of the
Corporation’s medical plan, if such limit is imposed on all similarly situated
participants in such plan; (B) all such expenses eligible for reimbursement
hereunder shall be paid to the Executive no later than December 31st of the
calendar year following the calendar year in which such expenses were incurred
or such earlier date as provided under the Corporation’s policies; and (C) the
Executive’s right to receive any such reimbursements or in-kind benefits shall
not be subject to liquidation or exchange for any other benefit.
 
(iii)           Notwithstanding anything else in this Agreement to the contrary,
if any payments or benefits under this Agreement, including the severance
payment payable under paragraph 6.i. above, constitute “nonqualified deferred
compensation” subject to Code Section 409A at the date of employment
termination, then such payment, to the extent required under Code Section 409A,
shall be made (or begin to be made) six months and one day after the Executive’s
“separation from service” as defined in Code Section 409A(a)(2)(A)(i) (or if
earlier the date of the Executive’s death), if the Executive is a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i) and as reasonably
determined in good faith by the Corporation.  In the event that any payment is
subject to the foregoing delay, then the Corporation shall (provided it shall
not result in the imposition of additional taxes by reason of Code Section
409A(b)(2)), at its sole expense, (A) contribute the amount of such payments to
an irrevocable grantor trust in the form prescribed by Revenue Procedure 92-64
(the “Trust”) within 60 days after the Executive’s termination of employment,
and (B) direct the trustee of the Trust to pay such amount, together with the
earnings of the Trust, less applicable withholding and payroll deductions, to
the Executive on the first day following the expiration of such delay or, if
earlier, the Executive’s death (subject only to the limitations with respect to
the Corporation’s insolvency, if any, as prescribed under the Trust and required
to satisfy Revenue Procedure 92-64).
 
b.           Clawback.  Notwithstanding any other provision of this Agreement to
the contrary, any incentive compensation (whether cash or equity) received by
the Executive which is subject to recovery under any law, government regulation,
order or stock exchange listing requirement, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of the Corporation adopted pursuant to any such law, government regulation,
order or stock exchange listing requirement) (any “Policy”). The Executive
agrees and consents to the Corporation’s application, implementation and
enforcement of (i) any Policy and (ii) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of compensation, and
expressly agrees that the Corporation may take such actions as are necessary to
effectuate any Policy, any similar policy (as applicable to the Executive) or
applicable law without further consent or action being required by the
Executive. To the extent that the terms of this Agreement and any Policy
conflict, then the terms of such Policy shall prevail.
 
c.           Waiver; Amendment.  The failure of a party to enforce any term,
provision, or condition of this Agreement at any time or times shall not be
deemed a waiver of that term, provision, or condition for the future, nor shall
any specific waiver of a term, provision, or condition at one time be deemed a
waiver of such term, provision, or condition for any future time or times. This
Agreement may be amended or modified only by a writing signed by both parties
hereto.
 
d.           Governing Law; Jurisdiction.  This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Virginia without
giving effect to principles of conflicts of law.  The parties hereby irrevocably
consent to the jurisdiction of the federal and state courts located in the
Eastern District of Virginia or Fairfax County, Virginia, and by the execution
and delivery of this Agreement, each of the parties hereto accepts for itself
the exclusive jurisdiction of the aforesaid courts and irrevocably consents to
the jurisdiction of such courts (and the appropriate appellate courts) in any
proceedings, and waives any objection to venue laid therein.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT HE OR IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT.
 
e.           Tax Withholding.  The payments and benefits under this Agreement
may be compensation and as such may be included in either the Executive’s W-2
earnings statements or 1099 statements. The Corporation may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
 
f.           Paragraph Captions.  Paragraph and other captions contained in this
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
g.           Severability.  Each provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
h.           Integrated Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements, including, without
limitation, the Predecessor Agreement which shall be of no force and effect upon
this Agreement becoming effective, understandings, memoranda, term sheets,
conversations and negotiations.  There are no agreements, understandings,
restrictions, representations or warranties between the parties other than those
set forth herein or herein provided for.
 
i.           Interpretation; Counterparts.  No provision of this Agreement is to
be interpreted for or against any party because that party drafted such
provision. For purposes of this Agreement: “herein,” “hereby,” “hereinafter,”
“herewith,” “hereafter” and “hereinafter” refer to this Agreement in its
entirety, and not to any particular subsection or paragraph. This Agreement may
be executed in any number of counterparts, including by facsimile or PDF, each
of which shall be deemed an original, and all of which shall constitute one and
the same instrument.
 
j.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand
delivery, or by facsimile (with confirmation of transmission) or e-mail, or by
overnight courier, or by registered or certified mail, return receipt requested,
postage prepaid, in each case addressed as follows:
 

 
If to the Executive, at the address set forth above;
     
If to the Corporation:
     
Intersections Inc.
3901 Stonecroft Boulevard
Chantilly, Virginia  20151
Attention: Chief Legal Officer
Facsimile: 703-488-1757
     
with copies to:
     
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York  10038-4982
Attention:  Todd E. Lenson
Facsimile:  212-806-6006

 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.
 
k.           No Limitations.  The Executive represents his employment by the
Corporation hereunder does not conflict with, or breach any confidentiality,
non-competition or other agreement to which he is a party or to which he may be
subject.
 
[Remainder of Page Intentionally Left Blank]
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.
 

 
INTERSECTIONS INC.
 
EXECUTIVE
                 
By:
/s/ Ronald L. Barden    /s/ Michael R. Stanfield     
Name:  Ronald L. Barden
 
Michael R. Stanfield
   
Position:  Chief Financial Officer
   


